BARKETT, Circuit Judge,
specially concurring:
I concur fully in the majority opinion except as to Parts I and IVB, in which I concur specially. I join the majority’s conclusion in Part I that Gilbert’s Travel Act convictions should be affirmed because I believe the government introduced sufficient evidence to support the convictions.
Regarding Part IVB, I likewise agree with the majority’s conclusion that Gilbert’s perjury conviction should be affirmed. However, *1078I disagree that it is a defendant’s burden to demonstrate prejudice from unobjeeted-to plain error where the error becomes plain as a result of a supervening decision. I think the Second Circuit correctly determined that “when a supervening decision alters settled law, ... the burden of persuasion as to prejudice (or, more precisely, lack of prejudice) is borne by the government, and not the defendant.” United States v. Viola, 35 F.3d 37, 42 (2d Cir.1994), cert. denied, — U.S. -, 115 S.Ct. 1270, 131 L.Ed.2d 148 (1995); see also United States v. Keys, 67 F.3d 801, 810 (9th Cir.1995).
The reason for placing the burden on the government is explained by the Second Circuit in Viola:
In the ordinary case, an event, such as the issuance of a jury instruction, occurs which is clear error under the law at the time of trial. Because the law is clear, the defendant is on notice of the duty to object. If he fails to object, he not only forfeits his legal right to have the error corrected, but he impedes the judicial process by failing to prompt the trial judge to make timely correction of the error. It is proper to hold a defendant accountable for that failure, and to deter defendants from strategically withholding an objection in order to seek reversal on appeal. The defendant rightly bears the burden of proving prejudice in the ordinary case.
The situation is different when a supervening decision alters settled law. A defendant clearly has no duty to object to a jury instruction that is based on firmly established circuit authority. He cannot be said to have “forfeited a right” by not making an objection, since at the time of trial no legal right existed. If we were to penalize defendants for failing to challenge entrenched precedent, we would be insisting upon an omniscience on the part of defendants about the course of the law that we do not have as judges. Imposing such a duty would only encourage frivolous objections and appeals. When the source of plain error is a supervening decision, the defendant has not been derelict in failing to object at trial, and there is thus no cause to shift the burden of proving prejudice to the defendant. In this special context, as in harmless error review under Rule 52(a), the government must show that the error did not affect the defendant’s substantial rights.
Viola, 35 F.3d at 42.
Nonetheless, I believe that the government has demonstrated that the failure to instruct on materiality did not affect Gilbert’s substantial rights, i.e., the outcome of his trial. If the 1993 jury had been instructed on materiality, it would have been told that it could not convict Gilbert of perjury unless it determined that the allegedly false statements he made during his 1990 trial for participating in a RICO conspiracy to launder money could have affected the trial verdict. See United States v. Dennis, 786 F.2d 1029, 1041 n. 15 (11th Cir.1986) (defining “materiality”). The allegedly false statements made by Gilbert during the 1990 trial were that he had not known that boxes he delivered contained cash and that he had not authorized a $15,-000 wire transfer to Miami. In my view, had the 1993 jury been instructed on materiality, it could not reasonably have found that these statements were not material to the money laundering charge. Thus, the government has shown that Gilbert was not prejudiced by the court’s failure to give the instruction.